788 N.W.2d 416 (2010)
Thomas M. FANNING, Personal Representative of the Estate of Jean Kirk Fanning, Deceased, Plaintiff-Appellee,
v.
WILLIAM BEAUMONT HOSPITAL, Defendant-Appellant.
Docket No. 139502. COA No. 290721.
Supreme Court of Michigan.
September 27, 2010.

Order
By order of September 23, 2009, the application for leave to appeal the July 7, 2009 order of the Court of Appeals was held in abeyance pending the decision in Holman v. Rasak (Docket No. 137993). On order of the Court, the case having been decided on July 13, 2010, 486 Mich. 429, 785 N.W.2d 98 (2010), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The stay of trial court proceedings, ordered on September 23, 2009, is DISSOLVED.
HATHAWAY, J., would grant leave to appeal.